Case 1:14-cv-24414-KMW Document 183 Entered on FLSD Docket 01/25/2021 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION)


   CARMINA R. COMPARELLI, an individual,                     Case No.:14-cv-24414-WILLIAMS
   and

   JULIO C. DELGADO COMPARELLI, an
   individual,

                    Plaintiffs,

                    v.

   BOLIVARIAN REPUBLIC OF VENEZUELA,
   a sovereign nation,

   PETROQUÍMICA DE VENEZUELA, S.A., an
   agency or instrumentality of the Bolivarian
   Republic of Venezuela, and

   INTERNATIONAL PETROCHEMICAL
   SALES, LTD., a British Virgin Islands
   corporation,

                    Defendants.


     POSITION OF THE BOLIVARIAN REPUBLIC OF VENEZUELA ON PLEADINGS
                      FILED BY PREDECESSOR COUNSEL

             On January 11, 2021, this Court granted the motion of the Bolivarian Republic of

   Venezuela (the “Republic”) to substitute Arnold & Porter Kaye Scholer LLP as counsel for the

   Republic, and to remove as counsel of record the law firm GST LLP, which had been instructed

   by the Maduro regime. The Court directed the Republic to advise the Court of its position on

   pleadings filed by previous counsel, including those identified by Plaintiffs in their motion to

   strike.

             The Republic has reviewed the pleadings filed by previous counsel that post-date the

   United States’ January 23, 2019 recognition of Interim President Juan Guaidó and its rejection of
                                                   1
Case 1:14-cv-24414-KMW Document 183 Entered on FLSD Docket 01/25/2021 Page 2 of 5




   the legitimacy of the Maduro regime. A list of the pleadings, and the Republic’s position on

   each, is attached as Exhibit A. The pleadings fall into three categories as described in further

   detail below.

                   1.    Filings that the Republic does not adopt (docket entries 146, 149, 154,
                         155, 164, 170)

          Certain filings contain statements that were unauthorized and that should not have been

   filed in the name of the Republic. The Republic does not adopt these statements and the record

   should reflect that they do not set forth the views of the Republic, or that they are otherwise not

   adopted by the Republic. The Republic does not adopt the expert report authored by Julio César

   Arias Rodríguez (or the amended report or the English translation of the amended report). The

   Republic does not intend to put Mr. Arias Rodríguez forward as an expert witness in this case.

                   2.    Filings that are moot (docket entries 125, 133, and 142)

          Several of the documents filed by previous counsel pertain to issues as to which there is

   no longer any live controversy. In particular, docket entries number 125 and 133 concern a

   request by previous counsel for an extension of time to serve written discovery responses to

   Plaintiffs’ February 6, 2019 discovery request. Docket entry number 142 was an opposition to

   Plaintiffs’ March 9, 2019 motion to compel jurisdictional discovery, for contempt, and for

   sanctions, in connection with Plaintiffs’ contention that Defendants had not served responses to

   Plaintiffs’ discovery requests. Previous counsel served written discovery responses on March

   15, 2019. Accordingly, the motion for an extension of time, as well as Plaintiffs’ March 9, 2019

   motion to compel discovery, for contempt, and for sanctions, are moot.

          The Republic takes no position on docket entries 125, 133, and 142, other than to note

   that these pleadings were filed ultra vires by counsel who lacked the authority to speak on behalf

   of the Republic.
                                                    2
Case 1:14-cv-24414-KMW Document 183 Entered on FLSD Docket 01/25/2021 Page 3 of 5




                 3.      Filings that the Republic requires additional time to evaluate (docket
                         entries 131 and 167)

          Previous counsel submitted two pleadings regarding the Republic’s compliance with its

   discovery obligations. The Republic is not yet in a position to attest to the responsiveness of

   previous counsel’s written disclosures, but is endeavoring to gather necessary information and to

   assess this issue as rapidly as possible. The Republic is committed to working with Plaintiffs to

   do so to the best of its ability consistent with the Court’s schedule.

                 4.      Plaintiffs’ motion to strike (docket entry 156)

          The Court also asked for the Republic’s views on Plaintiffs’ motion to strike (docket

   entry 156). So long as the record accurately reflects that filings by attorneys directed by the

   Maduro regime were unauthorized, the Court may deny Plaintiffs’ motion as moot. The

   Republic does not believe that any of the filings identified in Plaintiffs’ motion need to be

   removed from the Court’s record of proceedings. Instead, the Republic respectfully requests that

   the Court make clear that the filings were unauthorized by the recognized representatives of the

   Republic.




                                                     3
Case 1:14-cv-24414-KMW Document 183 Entered on FLSD Docket 01/25/2021 Page 4 of 5




                                        RESPECTFULLY SUBMITTED,


   Dated: January 25, 2021              /s/ Jason A. Ross
                                        Jason A. Ross (Florida Bar No. 594466)
                                        E. Whitney Debevoise*
                                        Arturo Caraballo*
                                        Sally L. Pei*
                                        Stephen K. Wirth*
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        601 Massachusetts Ave., N.W.
                                        Washington, DC 20001-3743
                                        Telephone: +1 202.942.5000
                                        Fax: +1 202.942.5999
                                        whitney.debevoise@arnoldporter.com
                                        sally.pei@arnoldporter.com
                                        stephen.wirth@arnoldporter.com

                                        Kent A. Yalowitz*
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        250 West 55th Street
                                        New York, NY 10019-9710
                                        Telephone: +1 212.836.8000
                                        Fax: +1 212.836.8689
                                        kent.yalowitz@arnoldporter.com

                                        *Admitted pro hac vice

                                        Attorneys for the Bolivarian Republic of
                                        Venezuela




                                        4
Case 1:14-cv-24414-KMW Document 183 Entered on FLSD Docket 01/25/2021 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 25, 2021, I electronically filed the foregoing document

   with the United States District Court for the Southern District of Florida by using the CM/ECF

   system. I certify that all participants in the case are registered CM/ECF users and that service

   will be accomplished by the CM/ECF system.



   Dated: January 25, 2021                       /s/ Jason A. Ross
                                                 Jason A. Ross
